                                                                                                      FORM 1
                                                                   Case:INDIVIDUAL
                                                                         17-15134 ESTATE
                                                                                     Doc:PROPERTY
                                                                                          215 Filed:  11/02/18
                                                                                                  RECORD         Page: 1 of 19
                                                                                                         AND REPORT                                                                                        Page:       1
                                                                                                  ASSET CASES
Case No:           17-15134       SH       Judge: SARAH A. HALL                                                                     Trustee Name:                       John Mashburn
Case Name:         CATHOLIC UNIVERSITY OF OKLAHOMA                                                                                  Date Filed (f) or Converted (c):    12/22/17 (f)
                                                                                                                                    341(a) Meeting Date:                01/23/18
For Period Ending: 09/30/18                                                                                                         Claims Bar Date:                    03/27/18



                                       1                                           2                          3                           4                        5                                   6
                                                                                                     Estimated Net Value
                                                                               Petition/        (Value Determined by Trustee,     Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                             Asset Description                                Unscheduled          Less Liens, Exemptions,           Abandoned                Received by               Gross Value of Remaining Assets
                 (Scheduled and Unscheduled (u) Property)                       Values                and Other Costs)           OA=554(a) Abandon             the Estate

 1. BANCFIRST 7756                                                                  5,116.82                              8.97                                               0.00                            8.97
 2. ARVEST 1343                                                                     1,978.27                        23,196.97                                           14,925.02                   FA
 3. ARVEST (Restricted Funds) 1330                                               121,093.00                           1,726.26                                           3,280.23                   FA
     (A general deposit account as shown by Bank statments - not restricted
     funds)
 4. ARVEST 1011                                                                   10,526.81                             18.08                                               18.08                   FA
 5. ARVEST 0011                                                                     3,659.55                          1,367.85                                            886.13                    FA
 6. BANCFIRST 3878                                                                  4,852.88                            45.25                                                0.00                          45.25
 7. BANCFIRST 0285                                                                     502.60                             0.00                                               0.00                   FA
 8. BANK OF OKLAHOMA                                                                1,157.41                          1,157.41                                           1,157.41                   FA
 9. FNB 6148                                                                        1,090.48                              0.00                                               0.00                   FA
 10. PREPAYMENT TO BANCFIRST INSURANCE                                            25,175.00                               0.00                                               0.00                   FA
     SERVICES TO PURCHASE A ONE YEAR POLICY
     ELS201700143100
 11. ACCOUNTS RECEIVABLE                                                         197,585.21                          Unknown                                             5,197.33                Unknown
     STUDENT ACCOUNTS
 12. AMERITAS                                                                   5,821,900.00                         Unknown                                                 0.00                Unknown
 13. 100% OF THE MEMBER INTEREST IN                                                Unknown                                0.00                                               0.00                   FA
     ST GREGORY'S MINERALS, LLC
 14. OFFICE FURNITURE                                                              Unknown                         250,000.00                                          327,531.28                   FA
     CLASSROOM DESKS, OFFICE FURNITURE, COMPUTERS,
     FITNESS AND CARDIO EQUIPMENT, FREE WEIGHTS, POOL
     TABLES, NURSING EQUIPMENT, LIBRARY BOOKS
 15. 2007 MERCURY, 2007 CHEVROLET,                                                 Unknown                          20,680.00                                           20,680.00                   FA
     2006 FORD, 2006 FORD, 1997 FORD, 2005 FORD, VEHICLES
 16. UNIVERSITY CAMPUS PROPERTY                                                28,500,000.00                      3,100,000.00                                               0.00                    3,100,000.00
     APPRAISAL
 17. REFUNDS (u)                                                                   Unknown                           Unknown                                             2,899.27                Unknown
     Refunds and rebates



LFORM1                                                                                                                                                                                                              Ver: 20.00e
                                                                                                                 FORM 1
                                                                      Case:INDIVIDUAL
                                                                            17-15134 ESTATE
                                                                                        Doc:PROPERTY
                                                                                             215 Filed:  11/02/18
                                                                                                     RECORD         Page: 2 of 19
                                                                                                            AND REPORT                                                                                                  Page:       2
                                                                                                             ASSET CASES
Case No:             17-15134       SH        Judge: SARAH A. HALL                                                                              Trustee Name:                       John Mashburn
Case Name:           CATHOLIC UNIVERSITY OF OKLAHOMA                                                                                            Date Filed (f) or Converted (c):    12/22/17 (f)
                                                                                                                                                341(a) Meeting Date:                01/23/18
                                                                                                                                                Claims Bar Date:                    03/27/18



                                          1                                                  2                            3                           4                        5                                    6
                                                                                                               Estimated Net Value
                                                                                       Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 18. DONATIONS (u)                                                                          Unknown                              Unknown                                            52,218.80                 Unknown
 19. MINERAL ROYALTIES (u)                                                                        0.00                           Unknown                                           136,533.80                 Unknown
 20. MINERAL INTERESTS (u)                                                                        0.00                        8,720,692.30                                    10,184,810.00                       FA
 21. STUDENT TUITION REFUND/OVERPMT (u)                                                     Unknown                              Unknown                                              693.62                  Unknown
 22. ACCOUNTS RECEIVABLE - GENERAL (u)                                                      Unknown                              Unknown                                             7,352.15                 Unknown
 23. EXCESS RETAINER-ATTY FEES REFUNDED (u)                                                 Unknown                              Unknown                                             7,961.00                 Unknown
 24. ARVEST 2014 (u)                                                                          5,915.39                            5,915.39                                           5,915.39                     FA
 25. ARVEST 5883 (u)                                                                       176,447.58                          176,447.58                                          176,447.58                     FA
 26. Smuckers/Computershare Stock (u)                                                       Unknown                              Unknown                                                 0.00                 Unknown
 27. Smuckers/Computershare dividends (u)                                                   Unknown                              Unknown                                                48.20                 Unknown
 28. ESTATE OF A DECEDENT - GILBERT STOCKINGER, SR. (u)                                     Unknown                            265,000.00                                           67,647.22                       197,352.78
     Deceased Beneficiary Payout
 29. Claim for Earthquake Damage to Campus (u)                                              Unknown                              Unknown                                                 0.00                 Unknown
     Class action or separate new suit against multiple defendants for
     earthquake damage arising from injection wells

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                    $34,877,001.00                     $12,566,256.06                                      $11,016,202.51                      $3,297,407.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   12/26/17 Motion to employ Atty FILED
   12/26/17 Req to file claims FILED
   12/29/17 Motion for approval to provide property preservation services FILED
   1/4/18 124 Collection letters mailed
   1/4/18 Motion to Employ McDonald FILED
   1/15/18 Received several checks from St Gregorys.




LFORM1                                                                                                                                                                                                                           Ver: 20.00e
                                                                                                                FORM 1
                                                                     Case:INDIVIDUAL
                                                                           17-15134 ESTATE
                                                                                       Doc:PROPERTY
                                                                                            215 Filed:  11/02/18
                                                                                                    RECORD         Page: 3 of 19
                                                                                                           AND REPORT                                                            Page:      3
                                                                                                            ASSET CASES
Case No:             17-15134       SH    Judge: SARAH A. HALL                                                                Trustee Name:                      John Mashburn
Case Name:           CATHOLIC UNIVERSITY OF OKLAHOMA                                                                          Date Filed (f) or Converted (c):   12/22/17 (f)
                                                                                                                              341(a) Meeting Date:               01/23/18
                                                                                                                              Claims Bar Date:                   03/27/18
   1/17/18 Order on Motion for approval to provide property preservation services FILED
   1/19/18 Interim report FILED
   1/22/18 Order on App to employ Professional FILED
   1/22/18 Order on App to hire Atty JDM FILED
   1/23/18 Interim report FILED
   1/25/18 Meeting of creditors held FILED
   1/25/18 Interim report FILED
   1/31/18 Interim report FILED
   2.16/18 Interim report FILED
   2/26/18 Interim report FILED
   3/6/18 Interim report FILED
   3/7/18 Objection to Motion for relief CPN (related to 44) FILED
   3/20/18 Interim report FILED
   3/30/18 Order on App for Admin expenses (related to 53) FILED
   4/2/18 App to employ Dakil FILED
   4/12/18Interim report FILED
   4/17/18 Interim report FILED. Order to hire Dakil FILED
   4/18/18 First Interim Atty Fee App and Notice FILED. 368 notices mailed
   4/18/18 Motion for Use of cash Collateral FILED
   4/19/18 Amended Motion for Use of cash Collateral FILED
   5/4/18 Order on Motion to Use cash collatral FILED
   5/18/18 Motion to seel interests in oil and gas FILED. Notices mailed to matrix
   5/31/18 App to hire CPA FILED
   6/1/18 Notices to sell vehicles and personal property FILED. Mailed to matrix
   6/15/18 Order on Motion to sell FILED
   8/2/18 Report of sale FILED (vehicles)
   8/2/18 Motion to pay secured claim FILED mailed to matrix
   8/21/18 Mineral interests, personal property and vehicles sold. Pursuing liquidation of real property and recovery for
   endowment deficiency and 2011 earthquake damage to campus.
   8/22/18 Fee Apps for Dakil for mineral/personal property and vehicle sale FILED. Second interim App for Atty fees FILED.
   Notices mailed to matrix on all FILED Apps.
   9/11/18 Motion for Second Interim Fee App Gary McDonald FILED
   9/13/18 Orders FILED on Autioneer Fee Apps and Trustee second interim App
   10/5/18 Order on Finley & Cook App FILED. Check mailed
   10/10/18 Hearing held on Second Interim Atty Fee App Gary McDonald. No apperance by objecting party. Order FILED



LFORM1                                                                                                                                                                                   Ver: 20.00e
                                                                                                         FORM 1
                                                                 Case:INDIVIDUAL
                                                                       17-15134 ESTATE
                                                                                   Doc:PROPERTY
                                                                                        215 Filed:  11/02/18
                                                                                                RECORD         Page: 4 of 19
                                                                                                       AND REPORT                                                          Page:      4
                                                                                                      ASSET CASES
Case No:            17-15134       SH    Judge: SARAH A. HALL                                                           Trustee Name:                      John Mashburn
Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                     Date Filed (f) or Converted (c):   12/22/17 (f)
                                                                                                                        341(a) Meeting Date:               01/23/18
                                                                                                                        Claims Bar Date:                   03/27/18
   10/10/18 Motion to abandon FILED
   10/11/18 Second Interim Atty Fee App check cut and mailed
   10/25/18 Order on Motion to abandon FILED


   Initial Projected Date of Final Report (TFR): 12/22/18      Current Projected Date of Final Report (TFR): 12/31/19




LFORM1                                                                                                                                                                             Ver: 20.00e
                                                                Case: 17-15134         Doc: 215
                                                                                             FORM 2Filed: 11/02/18  Page:                          5 of 19                                         Page:    1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                              Trustee Name:                      John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                           Bank Name:                         First National Bank of Vinita
                                                                                                                               Account Number / CD #:             *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                   Blanket Bond (per case limit):
                                                                                                                               Separate Bond (if applicable):     $ 12,000,000.00


           1             2                                  3                                               4                                               5                       6                  7
    Transaction      Check or                                                                                                          Uniform                                                     Account / CD
       Date          Reference                 Paid To / Received From                          Description Of Transaction            Tran. Code      Deposits ($)          Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                0.00
          01/09/18      17       Imerial LLC                                      Refund                                              1229-000                    97.40                                         97.40
                                 2020 N Mingo Road
                                 Tulsa, OK 74116
          01/09/18      19       Blue Star Energy, LLC                            Royalties                                           1223-000                       0.52                                       97.92
                                 PO Box 1594
                                 Shawnee. OK 74802
          01/09/18      18       Shell and Motiva Employee Giving Program         Donation                                            1229-000                   100.00                                      197.92
                                 PO Box 8687                                      Imperial LLC Check #195683
                                 Princeton, NJ 08543-8687                         Blue Star Energy Check # 62845
                                                                                  Shell Check # 127590
          01/09/18      18       Howard Petschel                                  Donation                                            1229-000                    50.00                                      247.92
                                 70 Cedar Dr                                      Howard Petschel Check #6575
                                 Sandpoint, ID 83864-8057
          01/09/18      18       Margaret Schroeder                               Donation                                            1229-000                   100.00                                      347.92
                                 3 Stoll CT.                                      M. Schroeder check # 4335
                                 Dix Hills, NY 11746
          01/09/18      11       Bruse & Rosalind Fowler                          Pmt of Student Acct                                 1121-000                   498.35                                      846.27
                                 3409 Derek Ln                                    Bruce Fowler Chk#1069 Paid Joselyn Fowler Student
                                 Norman, OK 73069                                 Acct
          01/16/18      21       Dept of Veterans Affairs                         Student tuition refund/overpmt                      1229-000                   406.15                                    1,252.42
                                 VA Regional Office                               Chk #4030 79871136
                                 PO Box 8888
                                 Muskogee, OK 74402-8888
          01/16/18      21       Dept of Veterans Affairs                         Student tuition refund/overpmt                      1229-000                   287.47                                    1,539.89
                                 VA Regional Office                               Check # 4030 79870488
                                 PO Box 8888
                                 Muskogee, OK 74402-8888
          01/16/18      18       Jose Marquez                                     Donation                                            1229-000                   100.00                                    1,639.89
                                 5772 South Havana Court                          check #8611
                                 Englewood, CO 8011-3928
          01/16/18      18       T.G. Theban                                      Donation                                            1229-000                    50.00                                    1,689.89


                                                                                                                               Page Subtotals                   1,689.89                    0.00
                                                                                                                                                                                                           Ver: 20.00e
LFORM24
                                                                 Case: 17-15134        Doc: 215
                                                                                             FORM 2Filed: 11/02/18  Page:                        6 of 19                                           Page:     2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                             Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                          Bank Name:                          First National Bank of Vinita
                                                                                                                              Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                  Blanket Bond (per case limit):
                                                                                                                              Separate Bond (if applicable):      $ 12,000,000.00


           1             2                               3                                                   4                                             5                        6                  7
    Transaction      Check or                                                                                                        Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)           Disbursements ($)       Balance ($)
                                 6712 E 102nd St                                  Check # 1944
                                 Tulsa, OK 74133-6743
          01/16/18      18       The Moran Foundation                             Donation                                          1229-000                     500.00                                     2,189.89
                                 PO Box 2160                                      Check # 1649
                                 Hobbs, NM 88241-2160
          01/16/18      18       Shell and Motiva Employee Giving Program         Donation                                          1229-000                     100.00                                     2,289.89
                                 PO Box 8687                                      Imperial LLC Check #195683
                                 Princeton, NJ 08543-8687                         Blue Star Energy Check # 62845
                                                                                  Shell Check # 127590


                                                                                  Shell check #128576 dated 1/4/18
          01/16/18      18       Panda Restaurant Group, Inc                      Donation                                          1229-000                      17.40                                     2,307.29
                                 Panda Express-Panda Inn-Hibachi San              Check #1446246
                                 1683 Walnut Grove Ave
                                 Rosemead, California 91770-3711
          01/16/18      17       MB OKC LLC                                       Refund                                            1229-000                     100.00                                     2,407.29
                                 OKC Dodgers                                      Check #014975
                                 4751 Wilshire Blvd 3rd Fl
                                 Los Angeles, CA 90010
          01/16/18      17       Southern New Hampshire University                Refund                                            1229-000                      10.00                                     2,417.29
                                 Transcript Account                               Check #183247
                                 2500 North River Road
                                 Manchester, NH 03104
          01/19/18      17       WageWorks                                        Refund                                            1229-000                     672.86                                     3,090.15
                                 PO Box 2998
                                 Alpharetta, GA 30023-2998
          01/19/18      18       Archdiocese of Oklahoma City                     Donation                                          1229-000                   19,577.32                                   22,667.47
                                 PO Box 32180
                                 OKC, OK 73123
          01/22/18      23       McAfee & Taft                                    Refund of excess fees                             1229-000                    7,961.00                                   30,628.47
                                 211 N Robinson Ave., Ste 1000                    Check #5359
                                 Oklahoma City, OK 73102-7103



                                                                                                                              Page Subtotals                   28,938.58                    0.00
                                                                                                                                                                                                           Ver: 20.00e
LFORM24
                                                                 Case: 17-15134        Doc: 215
                                                                                             FORM 2Filed: 11/02/18  Page:                        7 of 19                                          Page:     3
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                             Trustee Name:                      John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                          Bank Name:                         First National Bank of Vinita
                                                                                                                              Account Number / CD #:             *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                  Blanket Bond (per case limit):
                                                                                                                              Separate Bond (if applicable):     $ 12,000,000.00


           1             2                                3                                                   4                                            5                       6                  7
    Transaction      Check or                                                                                                        Uniform                                                      Account / CD
       Date          Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          01/22/18      11       Garrett Bannister                                Pmt of student acct                               1121-000                    320.00                                    30,948.47
                                 4916 Byron Circle                                Cashiers chk #103386
                                 Yukon, OK 73099
          01/22/18      11       Tracy Hensley                                    Pmt of student acct                               1121-000                     38.73                                    30,987.20
                                 8910 N Harrison                                  MO# 20780065788
                                 Shawnee, OK 74804
          01/22/18      11       Ginger Richardson                                Pmt on student acct                               1121-000                    100.00                                    31,087.20
                                 13506 Valley View Rd                             Check # 0000005995
                                 Shawnee, OK 74804-1556
          01/25/18      18       William Broussard                                Donation                                          1229-000                    300.00                                    31,387.20
                                 1705 Mark Wood St                                Check #2854
                                 Midwest City, OK 73130-8455
          01/25/18      22       Advanced Graphic Products Inc                    Refund                                            1229-000                     95.44                                    31,482.64
                                 750 Gateway Blvd                                 Check # 013367
                                 Coppell, TX 75019
          01/25/18      22       Blue Bell Creameries, L.P.                       Electricity reimbursement                         1229-000                   1,650.00                                   33,132.64
                                 PO Box 1807                                      Check #2054773
                                 Brenham, Tx 77834-1807
          01/25/18      11       Kevin Cantrell                                   Payment of student acct                           1121-000                   1,800.00                                   34,932.64
                                 20812 Landmark Cir                               Check # 1001
                                 Harrah, OK 73045
          02/06/18      22       Advanced Graphic Products Inc                    License fee                                       1229-000                     19.53                                    34,952.17
                                 750 Gateway Blvd                                 Check # 013367
                                 Coppell, TX 75019
                                                                                  Check # 013700 1/26/18
          02/06/18      22       Imperial LLC                                     Vendor commission                                 1229-000                     69.99                                    35,022.16
                                 2020 N Mingo Rd                                  Check #196643 1/10/18
                                 Tulsa, OK 74116
          02/06/18      11       Preston Western                                  Pmt of student acct                               1121-000                   1,440.00                                   36,462.16
                                 2810 S 74th E Ave                                Check #55022893 1/29/18
                                 Tulsa, OK 74129
          02/07/18               First National Bank of Vinita                    BANK SERVICE FEE                                  2600-000                                             11.74            36,450.42


                                                                                                                              Page Subtotals                   5,833.69                   11.74
                                                                                                                                                                                                          Ver: 20.00e
LFORM24
                                                                Case: 17-15134         Doc: 215
                                                                                             FORM 2Filed: 11/02/18  Page:                          8 of 19                                           Page:     4
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                               Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                            Bank Name:                          First National Bank of Vinita
                                                                                                                                Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                    Blanket Bond (per case limit):
                                                                                                                                Separate Bond (if applicable):      $ 12,000,000.00


           1             2                               3                                                  4                                                5                        6                  7
    Transaction      Check or                                                                                                          Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)           Disbursements ($)       Balance ($)
          02/15/18      5        Arvest Bank                                      Balance to close acct                               1129-000                     886.13                                    37,336.55
                                 PO Box 1670                                      Check #6500000007 dated 2/14/18
                                 Lowell, AR 72745
          02/15/18     4, 5      Arvest Bank                                      Balance to close acct                               1129-000                      18.08                                    37,354.63
                                 PO Box 1670                                      Check #6500000006 dated 2/14/18
                                 Lowell, AR 72745
          02/15/18    2, 4, 5    Arvest Bank                                      Balance to close acct                               1129-000                   14,925.02                                   52,279.65
                                 PO Box 1670                                      Check #6500000003 dated 2/14/18 $14,925.02
                                 Lowell, AR 72745
          02/15/18   * NOTE *    Arvest Bank                                      Balance to close acct                               1229-000                    5,915.39                                   58,195.04
                                 PO Box 1670                                      Check #6500000004 dated 2/14/18 $5915.39
                                 Lowell, AR 72745                                 * NOTE * Properties 2, 4, 5, 24
          02/15/18   * NOTE *    Arvest Bank                                      Balance to close acct                               1229-000               176,447.58                                   234,642.62
                                 PO Box 1670                                      Check #6500000005 dated 2/14/18 $176,447.58
                                 Lowell, AR 72745                                 * NOTE * Properties 2, 4, 5, 25
          02/19/18      11       Ginger Richardson                                Pmt on student acct                                 1121-000                     100.00                                 234,742.62
                                 13506 Valley View Rd                             Check # 0000005995
                                 Shawnee, OK 74804-1556
                                                                                  Check # 0000005997 dated 2/16/18
          02/26/18      17       Oklahoma Tax Commission, OKC                     Special Tag Fee refund                              1229-000                      40.00                                 234,782.62
                                                                                  Check #1030 dated 2/12/18 Agency 695 Acct 1695
          02/26/18      17       Advanced Graphic Products                        refund                                              1229-000                      94.94                                 234,877.56
                                 750 Gateway Blvd                                 Check #014226 dated 2/8/18
                                 Coppell, Tx 75019
          02/26/18      17       WageWorks                                        Refund                                              1229-000                        8.93                                234,886.49
                                 PO Box 2998                                      Check #0001951829 dated 2/12/18
                                 Alpharetta, GA 30023-2998
          02/26/18      17       W. W. Grainger, Inc.                             refund                                              1229-000                     696.13                                 235,582.62
                                 Accounts payable                                 Check #1004127103 dated 2/12/18
                                 847-647-3422
                                 Palatine, IL. 60038
          03/05/18      18       Oklahoma City Community Foundation               Donation                                            1229-000                     431.00                                 236,013.62


                                                                                                                                Page Subtotals               199,563.20                       0.00
                                                                                                                                                                                                             Ver: 20.00e
LFORM24
                                                                 Case: 17-15134        Doc: 215
                                                                                             FORM 2Filed: 11/02/18  Page:                       9 of 19                                           Page:    5
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                            Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                         Bank Name:                          First National Bank of Vinita
                                                                                                                             Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                 Blanket Bond (per case limit):
                                                                                                                             Separate Bond (if applicable):      $ 12,000,000.00


           1             2                                 3                                               4                                              5                        6                  7
    Transaction      Check or                                                                                                       Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                         Description Of Transaction          Tran. Code       Deposits ($)           Disbursements ($)       Balance ($)
                                 PO Box 1146
                                 OKC, OK 73101
          03/06/18      27       Smuckers/Computershare                           Dividend payment                                 1223-000                      15.60                                 236,029.22
                                 PO Box 505000
                                 Louisville, KY 40233
          03/07/18               First National Bank of Vinita                    BANK SERVICE FEE                                 2600-000                                            122.97          235,906.25
          03/15/18      17       WageWorks                                        Refund                                           1229-000                        8.93                                235,915.18
                                 PO Box 2998                                      Check #0001951829 dated 2/12/18
                                 Alpharetta, GA 30023-2998
                                                                                  Check #0001955771 dated 3/7/18
          03/15/18      18       Kathleen Saxton                                  Donation                                         1229-000                      25.00                                 235,940.18
                                 2003 S Harrah Rd                                 Check #0000995155 dated 3/8/18
                                 Harrah, OK 73045
          03/19/18      17       Oklahoma Tax Commission, OKC                     Special Tag Fee refund                           1229-000                      20.00                                 235,960.18
                                                                                  Check #1030 dated 2/12/18 Agency 695 Acct 1695


                                                                                  Check warrant #001846 dated 3/12/18
          03/19/18      11       Ginger Richardson                                Pmt on student acct                              1121-000                     100.00                                 236,060.18
                                 13506 Valley View Rd                             Check # 0000005995
                                 Shawnee, OK 74804-1556
                                                                                  Check # 0000005997 dated 2/16/18


                                                                                  Check # 0000006001 dated 3/19/18
          03/22/18      18       Laddie Trojan Trust                              Donation                                         1229-000                   29,643.08                                265,703.26
                                 14008 Aston Falls Drive                          Check #1011 dated 3/20/18
                                 Haslet, TX 76052
          04/05/18      17       Advanced Graphic Products                        refund                                           1229-000                        4.86                                265,708.12
                                 750 Gateway Blvd                                 Check #014226 dated 2/8/18
                                 Coppell, Tx 75019
                                                                                  Check #015019 dated 3/14/18
          04/05/18      18       ConocoPhillips Company                           Donation                                         1229-000                    1,000.00                                266,708.12
                                 Houston, TX                                      Check #00046361 dated 3/20/18



                                                                                                                             Page Subtotals                   30,817.47                  122.97
                                                                                                                                                                                                          Ver: 20.00e
LFORM24
                                                                 Case: 17-15134       Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                               10 of 19                                          Page:    6
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                                  Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                               Bank Name:                          First National Bank of Vinita
                                                                                                                                   Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                       Blanket Bond (per case limit):
                                                                                                                                   Separate Bond (if applicable):      $ 12,000,000.00


           1             2                                3                                                  4                                                  5                        6                  7
    Transaction      Check or                                                                                                             Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                         Description Of Transaction                Tran. Code       Deposits ($)           Disbursements ($)       Balance ($)
          04/06/18               First National Bank of Vinita                    BANK SERVICE FEE                                       2600-000                                            259.60          266,448.52
          04/09/18      11       S&S Recovery, Inc.,                              Pmt on student accts                                   1121-000                      78.75                                 266,527.27
                                 4210 Altruria Rd. Ste 131                        Check #58088 dated 4/2/18 Pmt on student accts from
                                 PO Box 34787                                     S&S Recovery
                                 Memphis, TN 38184
          04/12/18      3        Arvest Bank                                      Balance to close account                               1129-000                    3,280.23                                269,807.50
                                 PO Box 1670                                      Check #6500000249 Bal to close acct
                                 Lowell, AR 72745
          04/12/18      17       Board of Education                               refund                                                 1229-000                     250.00                                 270,057.50
                                 Shawnee School Dist I-93                         Check #6434 dated 4/3/18
                                 Pottawatomie County
                                 326 N union Shawnee, OK 74801
          04/12/18      17       Automatic Data Processing                        refund                                                 1229-000                     227.79                                 270,285.29
                                 400 W Covina Blvd                                Check #10170335 dated 4/5/18 for stale payroll
                                 San Dimas, CA 91773                              checks
          04/13/18      28       Estate of Gilbert Stockinger                     Deceased Beneficiary payout                            1229-000                   67,647.22                                337,932.51
                                 3131 Northwest 63rd Street                       Check #042644 dated 4/13/18 RE: Gilbert
                                 Oklahoma City, OK 73116                          Stockinger Deceased beneficiary payout
          04/16/18      22       St. Gregorys Univ                                Petty Cash                                             1229-000                     277.86                                 338,210.37
                                 1900 West Macarthur Street                       Money Order #20780069095 dated 4/12/18
                                 Shawnee, OK 74804
          04/23/18      11       Ginger Richardson                                Pmt on student acct                                    1121-000                     100.00                                 338,310.37
                                 13506 Valley View Rd                             Check # 0000005995
                                 Shawnee, OK 74804-1556
                                                                                  Check # 0000005997 dated 2/16/18


                                                                                  Check # 0000006001 dated 3/19/18


                                                                                  Check #0000006006 dated 4/19/18
          05/04/18      11       S&S Recovery, Inc.,                              Pmt on student accts                                   1121-000                     172.50                                 338,482.87
                                 4210 Altruria Rd. Ste 131                        Check #58088 dated 4/2/18 Pmt on student accts from
                                 PO Box 34787                                     S&S Recovery



                                                                                                                                   Page Subtotals                   72,034.35                  259.60
                                                                                                                                                                                                                Ver: 20.00e
LFORM24
                                                                 Case: 17-15134       Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                             11 of 19                                         Page:    7
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                                Trustee Name:                    John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                             Bank Name:                       First National Bank of Vinita
                                                                                                                                 Account Number / CD #:           *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                     Blanket Bond (per case limit):
                                                                                                                                 Separate Bond (if applicable):   $ 12,000,000.00


           1             2                                3                                                    4                                              5                      6                   7
    Transaction      Check or                                                                                                           Uniform                                                      Account / CD
       Date          Reference                 Paid To / Received From                          Description Of Transaction             Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                 Memphis, TN 38184
                                                                                  Check #58228 dated 5/1/18 from S&S Recovery
          05/07/18               First National Bank of Vinita                    BANK SERVICE FEE                                     2600-000                                           310.89          338,171.98
          05/10/18    100001     JOHN MASHBURN                                    Atty for Trustee Fees per Order                      3110-000                                       42,906.40           295,265.58
                                 1616 E. 19th Street                              of the Court 5/10/18
                                 Suite 301                                        First Interim App for Atty Fees
                                 Edmond, OK 73013
          05/10/18    100002     JOHN MASHBURN                                    Atty For Trustee Costs per Order                     3120-000                                           336.15          294,929.43
                                 1616 E. 19th Street                              of the Court 5/10/18
                                 Suite 301                                        First Interim Atty Fee App
                                 Edmond, OK 73013
          05/11/18      18       ONEOK INC                                        Donation                                             1229-000                   100.00                                  295,029.43
                                 PO Box 871                                       Check #509372 dated 4/30/18
                                 Tulsa, OK 74102
          05/16/18      17       WageWorks                                        Refund                                               1229-000                        8.93                               295,038.36
                                 PO Box 2998                                      Check #0001951829 dated 2/12/18
                                 Alpharetta, GA 30023-2998
                                                                                  Check #0001955771 dated 3/7/18


                                                                                  Check #0001965987 dated 5/9/18
          05/16/18      17       Automatic Data Processing                        Refund                                               1229-000                   480.09                                  295,518.45
                                 400 W Covina Blvd                                5/16/18 Prepetition stale checks bank refund Check
                                 San Dimas, CA 91773                              #10171457
          05/21/18      11       Ginger Richardson                                Pmt on student acct                                  1121-000                   100.00                                  295,618.45
                                 13506 Valley View Rd                             Check # 0000005995
                                 Shawnee, OK 74804-1556
                                                                                  Check # 0000005997 dated 2/16/18


                                                                                  Check # 0000006001 dated 3/19/18


                                                                                  Check #0000006006 dated 4/19/18


                                                                                  Check #0000006010 dated 5/18/18

                                                                                                                                 Page Subtotals                   689.02                 43,553.44
                                                                                                                                                                                                             Ver: 20.00e
LFORM24
                                                                 Case: 17-15134       Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                            12 of 19                                       Page:    8
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                               Trustee Name:                    John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                            Bank Name:                       First National Bank of Vinita
                                                                                                                                Account Number / CD #:           *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                    Blanket Bond (per case limit):
                                                                                                                                Separate Bond (if applicable):   $ 12,000,000.00


           1             2                                3                                                4                                                 5                      6                 7
    Transaction      Check or                                                                                                          Uniform                                                    Account / CD
       Date          Reference                 Paid To / Received From                         Description Of Transaction             Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
          06/05/18    100003     INTERNATIONAL SURETIES, LTD.                     Bond Payment Bond # 016018042                       2300-000                                          110.79         295,507.66
                                 ONE SHELL SQUARE
                                 701 POYDRAS STREET, STE. 420
                                 NEW ORLEANS, LA 70139
          06/06/18      18       Wells Fargo                                      Donation                                            1229-000                    30.00                                295,537.66
                                 Foundation Education Matching Gift Prog.         Wells Fargo Check #1000090800 $30.00 dated
                                 6111 W. Plano Parkway, Ste 1000YC                5/29/18
                                 Plano, TX 75093
          06/06/18      17       Follett                                          refund                                              1229-000                    16.92                                295,554.58
                                 Higher Education Group                           Follett Check #2387327 dated 5/21/18 $16.92
                                 PO Box 3488
                                 Oak Brook, IL 60522
          06/06/18      27       Smuckers/Computershare                           Dividend payment                                    1223-000                    15.60                                295,570.18
                                 PO Box 505000                                    Check #0001425927 dated 6/1/18 $15.60
                                 Louisville, KY 40233
          06/07/18               First National Bank of Vinita                    BANK SERVICE FEE                                    2600-000                                          328.29         295,241.89
          06/18/18      18       Kathleen Saxton                                  donation                                            1229-000                    25.00                                295,266.89
                                 2003 S Harrah Rd                                 Check #0000995216 dated 6/7/18
                                 Harrah, OK 73045
          06/18/18      17       Automatic Data Processing                        refund                                              1229-000                    66.96                                295,333.85
                                 400 W Covina Blvd
                                 San Dimas, CA 91773
          06/18/18      11       S&S Recovery, Inc                                Pmt on students acct                                1121-000                    78.75                                295,412.60
                                 4210 Altrurian Rd Ste 131                        Check #58364
                                 PO Box 34787
                                 Memphis, TN 38184
          06/21/18      11       Ginger Richardson                                Pmt on student acct                                 1121-000                    34.00                                295,446.60
                                 13506 Valley View Rd                             Check #0000006014 dated 6/19/18
                                 Shawnee. OK 74804
          07/05/18      17       WageWorks                                        Refund                                              1229-000                        8.93                             295,455.53
                                 PO Box 2998                                      Check #0001951829 dated 2/12/18
                                 Alpharetta, GA 30023-2998



                                                                                                                                Page Subtotals                   276.16                  439.08
                                                                                                                                                                                                          Ver: 20.00e
LFORM24
                                                                  Case: 17-15134      Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                            13 of 19                                         Page:    9
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                               Trustee Name:                      John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                            Bank Name:                         First National Bank of Vinita
                                                                                                                                Account Number / CD #:             *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                    Blanket Bond (per case limit):
                                                                                                                                Separate Bond (if applicable):     $ 12,000,000.00


           1             2                                3                                                 4                                                5                       6                  7
    Transaction      Check or                                                                                                          Uniform                                                      Account / CD
       Date          Reference                 Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                                                                  Check #0001955771 dated 3/7/18


                                                                                  Check #0001965987 dated 5/9/18


                                                                                  Check # 0001970634 dated 6/8/18
          07/05/18      17       Follett                                          refund                                              1229-000                     15.42                                 295,470.95
                                 Higher Education Group                           Follett Check #2387327 dated 5/21/18 $16.92
                                 PO Box 3488
                                 Oak Brook, IL 60522                              Follett Check #2390496 dated 6/20/18 $15.42
          07/05/18      22       United States Post Office                        refund                                              1229-000                   2,444.56                                297,915.51
                                 Eagan, MN 55121-9640                             Check #0271531836 dated 6/28/18
          07/05/18      22       United States Post Office                        refund                                              1229-000                    885.43                                 298,800.94
                                 Eagan, MN 55121-9640                             Check #0271531836 dated 6/28/18


                                                                                  Check #0271531835 dated 6/28/18
          07/09/18      11       S&S Recovery, Inc                                Pmt on students acct                                1121-000                     78.75                                 298,879.69
                                 4210 Altrurian Rd Ste 131                        Check #58364
                                 PO Box 34787
                                 Memphis, TN 38184                                Check #58498
          07/09/18    100004     Gary McDonald                                    Atty for Trustee Fees per Order                     3210-000                                        47,815.20          251,064.49
                                 McDonald & Metcalf, LLP                          of Court 7/9/18
                                 15 East 5th Street, Suite 1400
                                 Tulsa, OK 74103
          07/09/18    100005     Gary McDonald                                    Atty For Trustee Costs per Order                    3220-000                                           1,705.29        249,359.20
                                 McDonald & Metcalf, LLP                          of the Court 7/9/18
                                 15 East 5th Street, Suite 1400
                                 Tulsa, OK 74103
          07/09/18               First National Bank of Vinita                    BANK SERVICE FEE                                    2600-000                                            303.50         249,055.70
          07/10/18    100006     CITIZEN POTAWATOMI NATION                        Property preservation/maintenance                   2420-000                                       126,908.00          122,147.70
                                 George Wright, Esq.                              claim per court order of 3/30/18
                                 1601 S. Gordon Cooper Dr.
                                 Shawnee, OK 74801



                                                                                                                                Page Subtotals                   3,424.16             176,731.99
                                                                                                                                                                                                            Ver: 20.00e
LFORM24
                                                               Case: 17-15134         Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                             14 of 19                                          Page:    10
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                                Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                             Bank Name:                          First National Bank of Vinita
                                                                                                                                 Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                     Blanket Bond (per case limit):
                                                                                                                                 Separate Bond (if applicable):      $ 12,000,000.00


           1             2                                3                                                   4                                               5                        6                  7
    Transaction      Check or                                                                                                           Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                            Description Of Transaction           Tran. Code       Deposits ($)           Disbursements ($)       Balance ($)
          07/13/18      17       Automatic Data Processing                        Refund                                               1229-000                      13.39                                 122,161.09
                                 400 W Covina Blvd                                5/16/18 Prepetition stale checks bank refund Check
                                 San Dimas, CA 91773                              #10171457
          07/23/18      19       Centenial Land Company                                                                                1223-000                        8.61                                122,169.70
                                 Trust Acct
                                 2561 South Kelley Ave.
                                 Edmond, OK 73013
          07/25/18      15       DAKIL AUCTIONEERS, INC.                          sale of vehicles                                     1129-000                   20,680.00                                142,849.70
                                 200 NW 114TH                                     Dakil chk #2143 Gross $18,800.00 Buyers premium
                                 OKLAHOMA CITY, OK 73114                          $1,880.00 total $20,680.00
          07/25/18      17       WageWorks                                        refund                                               1229-000                        8.93                                142,858.63
                                 PO Box 2998                                      Chk #0001975792 $8.93
                                 Alpharetta, GA 30023
          07/25/18      18       YourCause LLC Trustee for                        donation                                             1229-000                      35.00                                 142,893.63
                                 Wells Fargo Community Support Campaign           chk#1000113989 $35.00
                                 6111 W. Plano Parkway, Ste. 1000YC
                                 Plano, TX 75093
          07/25/18      18       YourCause LLC Trustee for                        donation                                             1229-000                      35.00                                 142,928.63
                                 Wells Fargo Community Support Campaign           chk#1000117188 $35.00
                                 6111 W. Plano Parkway, Ste. 1000YC
                                 Plano, TX 75093
          07/25/18      17       Amerinst Insurance Group LTD.                    refund/rebate                                        1229-000                      30.00                                 142,958.63
                                 C/O MUFG Fund Services (Bermuda) Limited         Chk #023429 $30.00
                                 The Belvedere Bldg
                                 69 Pitts Bay Road
                                 Pembroke HM 08
                                 Bermuda
          08/07/18      22       Blue Bell Creameries, L.P.                       Electricity reimbursement                            1229-000                    1,650.00                                144,608.63
                                 PO Box 1807                                      Check #2104623 dated 7/25/18
                                 Brenham, Tx 77834-1807
          08/07/18      11       S&S Recovery, Inc                                Pmt on students acct                                 1121-000                      78.75                                 144,687.38
                                 4210 Altrurian Rd Ste 131                        Check #58364



                                                                                                                                 Page Subtotals                   22,539.68                    0.00
                                                                                                                                                                                                              Ver: 20.00e
LFORM24
                                                                  Case: 17-15134         Doc: 215
                                                                                                FORM Filed:
                                                                                                      2     11/02/18 Page:                           15 of 19                                           Page:    11
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                                 Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                              Bank Name:                          First National Bank of Vinita
                                                                                                                                  Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                      Blanket Bond (per case limit):
                                                                                                                                  Separate Bond (if applicable):      $ 12,000,000.00


           1             2                                 3                                                     4                                             5                         6                  7
    Transaction      Check or                                                                                                            Uniform                                                        Account / CD
       Date          Reference                 Paid To / Received From                               Description Of Transaction         Tran. Code       Deposits ($)           Disbursements ($)        Balance ($)
                                 PO Box 34787
                                 Memphis, TN 38184                                   Check #58498


                                                                                     Check # 58640
          08/07/18               First National Bank of Vinita                       BANK SERVICE FEE                                   2600-000                                             217.29          144,470.09
          08/08/18      20       DAKIL AUCTIONEERS, INC.                             mineral sales                                      1229-000             2,684,810.00                                  2,829,280.09
                                 200 NW 114TH                                        Dakil chk # 2149
                                 OKLAHOMA CITY, OK 73114
          08/09/18      14       DAKIL AUCTIONEERS, INC.                             Personal property sales                            1129-000               327,531.28                                  3,156,811.37
                                 200 NW 114TH
                                 OKLAHOMA CITY, OK 73114
          08/14/18      8        Bank of Oklahoma                                    Funds from closed account                          1129-000                    1,157.41                               3,157,968.78
                                 PO Box 2300
                                 Tulsa, OK 74192
          08/20/18      19       Farmers National COmpany                            mineral royalties                                  1223-000                   89,294.34                               3,247,263.12
                                 ATTN: Mineral Management
                                 P.O. Box 3480
                                 Omaha, NE 68103-0480
          08/24/18    100007     The Clarke III, LLC                                 Payment of secure claim                            4110-000                                        1,464,117.70       1,783,145.42
                                 PO Box 1117                                         per Order of the Court 8/24/18
                                 Shawnee, OK 74802
          08/30/18    100008     INTERNATIONAL SURETIES, LTD.                        Bond Payment Bond # 016215819                      2300-000                                          24,000.00        1,759,145.42
                                 ONE SHELL SQUARE                                    Case bond #016215819
                                 701 POYDRAS STREET, STE. 420
                                 NEW ORLEANS, LA 70139
          09/04/18      22       In re: Stericycle, Steri-Safe Litigation            Acct receivable - general                          1229-000                     259.34                                1,759,404.76
                                 c/o GCG                                             Check #00133317
                                 PO Box 10515
                                 Dublin, OH 43017-1515
          09/04/18      17       WageWorks                                           refund                                             1229-000                        8.93                               1,759,413.69
                                 PO Box 2998                                         Chk #0001975792 $8.93
                                 Alpharetta, GA 30023



                                                                                                                                  Page Subtotals             3,103,061.30                1,488,334.99
                                                                                                                                                                                                                Ver: 20.00e
LFORM24
                                                                 Case: 17-15134       Doc: 215
                                                                                             FORM Filed:
                                                                                                   2     11/02/18 Page:                          16 of 19                                           Page:    12
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:            17-15134 -SH                                                                                             Trustee Name:                       John Mashburn
 Case Name:          CATHOLIC UNIVERSITY OF OKLAHOMA                                                                          Bank Name:                          First National Bank of Vinita
                                                                                                                              Account Number / CD #:              *******2958 Checking Account
 Taxpayer ID No:     *******5198
 For Period Ending: 09/30/18                                                                                                  Blanket Bond (per case limit):
                                                                                                                              Separate Bond (if applicable):      $ 12,000,000.00


           1             2                                3                                                  4                                             5                        6                   7
    Transaction      Check or                                                                                                        Uniform                                                        Account / CD
       Date          Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)           Disbursements ($)        Balance ($)
                                                                                  Chk #0001980407 $8.93
          09/07/18      27       Smuckers/Computershare                           dividend pmt                                      1223-000                      17.00                                1,759,430.69
                                 PO Box 505000                                    Check #0001440132 dated 9/4/18 $17.00
                                 Louisville, KY 40233-5000
          09/10/18      11       S&S Recovery, Inc.                               Pmt on student acct                               1121-000                      78.75                                1,759,509.44
                                 4210 Altruria Rd, Ste 131                        Check # 58781 dated 9/4/18 $78.75
                                 PO Box 34787
                                 Memphis, TN 38184
          09/10/18               First National Bank of Vinita                    BANK SERVICE FEE                                  2600-000                                            2,345.21       1,757,164.23
          09/13/18      17       WageWorks                                        refund                                            1229-000                        8.93                               1,757,173.16
                                 PO Box 34740                                     CHeck #0001985866 dated 9/6/18 $8.93
                                 Louisville, KY 40232-4740
          09/13/18      19       Farmers National Company                         mineral royalties                                 1223-000                   47,230.33                               1,804,403.49
                                 ATTN: Mineral Management
                                 PO Box 3480
                                 Omaha, NE 68103-0480
          09/13/18    100009     JOHN MASHBURN                                    Atty for Trustee Fees per Order                   3110-000                                         32,898.40         1,771,505.09
                                 1616 E. 19th Street                              of the Court 9/13/18
                                 Suite 301
                                 Edmond, OK 73013
          09/13/18    100010     JOHN MASHBURN                                    Atty For Trustee Costs per Order                  3120-000                                            4,184.46       1,767,320.63
                                 1616 E. 19th Street                              of the Court 9/13/18
                                 Suite 301
                                 Edmond, OK 73013
          09/13/18    100011     DAKIL AUCTIONEERS, INC.                          Auctioneer for Trustee Fees                       3610-000                                         32,753.12         1,734,567.51
                                 200 NW 114TH                                     per Order of the Court 9/13/18
                                 OKLAHOMA CITY, OK 73114
          09/13/18    100012     DAKIL AUCTIONEERS, INC.                          Auctioneer for Trustee Expenses                   3620-000                                         21,357.66         1,713,209.85
                                 200 NW 114TH                                     per Order of the Court 9/13/18
                                 OKLAHOMA CITY, OK 73114
          09/13/18    100013     DAKIL AUCTIONEERS, INC.                          Auctioneer for Trustee Fees                       3610-000                                            1,880.00       1,711,329.85
                                 200 NW 114TH                                     per Order of the Court 9/13/18


                                                                                                                              Page Subtotals                   47,335.01                95,418.85
                                                                                                                                                                                                            Ver: 20.00e
LFORM24
                                                         Case: 17-15134          Doc: 215
                                                                                       FORM Filed:
                                                                                            2      11/02/18                        Page: 17 of 19                                                     Page:       13
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

Case No:         17-15134 -SH                                                                                                Trustee Name:                        John Mashburn

Case Name:       CATHOLIC UNIVERSITY OF OKLAHOMA                                                                             Bank Name:                           First National Bank of Vinita
                                                                                                                             Account Number / CD #:               *******2958 Checking Account
Taxpayer ID No:   *******5198
For PeriodEnding: 09/30/18                                                                                                   Blanket Bond (per case limit):
                                                                                                                             Separate Bond (if applicable):       $ 12,000,000.00


       1            2                                3                                               4                                                    5                          6                        7

  Transaction    Check or                                                                                                            Uniform
                                                                                                                                                                                                      Account / CD
      Date      Reference               Paid To / Received From                          Description Of Transaction                 Tran. Code       Deposits ($)           Disbursements ($)          Balance ($)

                            OKLAHOMA CITY, OK 73114
     09/13/18     100014    DAKIL AUCTIONEERS, INC                         Auctioneer for Trustee Expenses                          3620-000                                             2,066.82         1,709,263.03
                            200 NW 114TH                                   per Order of the Court 9/13/18
                            OKLAHOMA CITY, OK 73114
     09/13/18     100015    DAKIL AUCTIONEERS, INC                         Auctioneer for Trustee Fees                              3610-000                                         609,588.60           1,099,674.43
                            200NW114TH                                     per Order of the Court 9/13/18
                            OKLAHOMA CITY, OK 73114
     09/13/18     100016    DAKIL AUCTIONEERS, INC                         Auctioneer for Trustee Expenses                          3620-000                                             56,262.29        1,043,412.14
                            200NW114TH                                     per Order of the Court 9/13/18
                            OKLAHOMA CITY, OK 73114
     09/26/18     100017    L3 Resources, LLC                              Return of auction funds per                              1229-000                  -25,000.00                                  1,018,412.14
                            1113 Vine St., Ste-100                         Order of the Court 9/21/18

                            Houston, TX 77002                              Return of funds from mineral auction


                                                                                                        COLUMN TOTALS                                   3,491,202.51                2,472,790.37              1,018,412.14
                                                                                                              Less: Bank Transfers/CD's                             0.00                      0.00

                                                                                                        Subtotal                                        3,491,202.51                2,472,790.37
                                                                                                              Less: Payments to Debtors                                                       0.00
                                                                                                        Net
                                                                                                                                                        3,491,202.51                2,472,790.37




                                                                                                                              Page Subtotals                  -25,000.00                 667,917.71
                                                                                                                                                                                                                  Ver: 20.00e
                                             Case: 17-15134        Doc: 215             Filed: 11/02/18      Page: 18 of 19
                                                                                                                                                                Page: 14


                                                                      FORM 2
                                                 ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

Case No.:          17-15134                                                                       Trustee Name: John Mashburn
Case Name: CATHOLIC UNIVERSITY OF OKLAHOMA                                                        Bank Name:       Bank of Oklahoma
Taxpayer ID #:      *******5198                                                                   Account #: *******2958 Checking -Sweep Act
For Period Ending:  09/30/18                                                                      Blanket Bond (per case limit):
                                                                                                  Separate Bond (if applicable):  $12,000,000.00

      1           2                     3                                           4                                 5                   6                 7

 Transaction   Check or                                                                           Uniform                                              Account / CD
    Date        Ref. #       Paid To / Received From        Description of Transaction          Tran. Code       Deposits ($)      Disbursements ($)    Balance ($)

  08/15/18        20      Dakil Auctioneers, Inc.       Sale of Mineral Interests                1129-000          7,500,000.00                            7,500,000.00
                          200 NW 114th, Okc. OK 73114   Dakil Chk # 2148

  08/17/18                Transfer out to Bank of       Buy Treas Bill - 11/15/18 Maturity       999-000           -1,874,290.18                           5,625,709.82
                          Oklahoma acct. *******7235

  08/17/18                Transfer out to Bank of       Buy Treas Bill - 02/14/19 Maturity       999-000           -1,874,614.91                           3,751,094.91
                          Oklahoma acct. *******7235

  08/17/18                Transfer out to Bank of       Buy Treas Bill - 05/23/19 Maturity       999-000           -1,874,139.63                           1,876,955.28
                          Oklahoma acct. *******7235

  08/17/18                Transfer out to Bank of       Buy Treas Bill - 08/15/19 Maturity       999-000           -1,874,845.00                                2,110.28
                          Oklahoma acct. *******7235




                                                                ACCOUNT TOTALS                                     7,500,000.00                0.00             2,110.28
                                                                      Less Bank Transfers                                   0.00               0.00
                                                                Subtotal                                           7,500,000.00                0.00
                                                                     Less Payments to Debtors                                                  0.00
                                                                  NET Receipts / Disbursements                     7,500,000.00                0.00
                                             Case: 17-15134       Doc: 215          Filed: 11/02/18      Page: 19 of 19                                       Page: 15

                                                                     FORM 2
                                                 ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

Case No.:          17-15134                                                                     Trustee Name: John Mashburn
Case Name: CATHOLIC UNIVERSITY OF OKLAHOMA                                                      Bank Name:        Bank of Oklahoma
Taxpayer ID #:      *******5198                                                                 Account #: *******7235 Treasury Investment Acct
For Period Ending:  09/30/18                                                                    Blanket Bond (per case limit):
                                                                                                Separate Bond (if applicable):    $12,000,000.00

      1           2                     3                                       4                                 5                    6                  7

 Transaction   Check or                                                                       Uniform                                               Account / CD
    Date        Ref. #       Paid To / Received From       Description of Transaction       Tran. Code       Deposits ($)       Disbursements ($)    Balance ($)

  08/17/18                Transfer in from Bank of     Buy Treas Bill - 11/15/18 Maturity      999-000         1,874,290.18                              1,874,290.18
                          Oklahoma acct.*******2958    Par Amount - $1,883,000.00

  08/17/18                Transfer in from Bank of     Buy Treas Bill - 02/14/19 Maturity      999-000         1,874,614.91                              3,748,905.09
                          Oklahoma acct.*******2958    Par Amount - $1,894,000.00

  08/17/18                Transfer in from Bank of     Buy Treas Bill - 05/23/19 Maturity      999-000         1,874,139.63                              5,623,044.72
                          Oklahoma acct.*******2958    Par Amount - $1,905,000.00

  08/17/18                Transfer in from Bank of     Buy Treas Bill - 08/15/19 Maturity      999-000         1,874,845.00                              7,497,889.72
                          Oklahoma acct.*******2958    Par Amount - $1,918,000.00

                                                               ACCOUNT TOTALS                                  7,497,889.72                 0.00        7,497,889.72
                                                                     Less Bank Transfers                       7,497,889.72                 0.00
                                                               Subtotal                                                  0.00               0.00
                                                                    Less Payments to Debtors                                                0.00
                                                                 NET Receipts / Disbursements                            0.00               0.00

                                                                                                                Net                  Net              Account
                                                       TOTAL - ALL ACCOUNTS                                   Deposits          Disbursements         Balances
                                                       FNBV Checking # *******2958                             3,491,202.51         2,472,790.37        1,018,412.14
                                                       BOK Checking #*******2958                               7,500,000.00                 0.00              2,110.28
                                                       BOK Treas. #*******7235.                                          0.00               0.00        7,497,889.72
                                                                                                              10,991,202.51         2,472,790.37        8,518,412.14

                                                                                                          (Excludes Account        (Excludes        (Total Funds On
                                                                                                              Transfers)          Payments To            Hand)
                                                                                                                                    Debtors
